Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Status of the Claims
Claims 1-23 were previously rejected in the final office action (9/21/2021).  Applicant filed a RCE with an amendment (12/21/2021) whereby claims 1-7, 10-13, and 16-19, and 23 were amended.  Accordingly, claims 1-23 are now pending and examined in this office action.
Response to Remarks/Arguments
35 USC §112
Applicant’s amendment cures the previous rejection of claim 23 in regards to 35 USC §112.  Accordingly, the 35 USC §112 rejection of claim 23 is hereby withdrawn.
35 USC §101 
Step 2A Prong 1
With respect to the 35 U.S.C. 101 rejections, Applicant’s arguments have been considered, but are not persuasive.  In regards to the analysis at Step 2A Prong 1, Applicant conclusory states that the claims “are not directed to an abstract idea[.]” (Remarks pg. 17.)  Examiner respectfully disagrees. Please see Step 2A Prong 2 analysis below.  
Step 2A Prong 2
In regards to Step 2A Prong 2 analysis, Applicant’s arguments have been considered, but are not persuasive. Applicant submits that the claimed invention “improves the functioning of a computer, improves itinerary management data security, and significantly improves the user experience for itinerary management.” (Remarks pg. 15.)  Applicant submits that the claimed invention improves the functioning of a computer in at least three ways.  (Remarks pg. 16.)  Examiner respectfully disagrees.  “[I]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” See MPEP 2106.05(a)(II). Attempting to improve how a user interacts with and manages an itinerary improves the user experience but is not an improvement to the functioning of a computer or to any other technology or technical field.  Examiner is not persuaded.  Accordingly, the 101 rejections are maintained. 
35 USC §103
With respect to the 35 U.S.C. §103 rejections, Applicant’s arguments have been considered, but are not persuasive. Applicant argues that the identified prior art doesn’t teach newly added limitations.  Applicant argues that “the cited references are entirely silent on generating itineraries for existing bookings.”  Examiner respectfully disagrees.  Lopez teaches that a “[u]ser 106 may use a device to communicate with the itinerary provider 102 for requesting [] a personalized itinerary.” (Lopez col. 3, lns. 48-50.)  Lopez at col. 4, lns. 4-38 further teaches, 
“the itinerary provider 102 may utilize data from data sources 112…itinerary provider 102 may communicate with the data sources 112 via the networks 104 to access various types of information, which may be used to assist the itinerary provider 102 in…creat[ing] a personalized itinerary for the user 106. In some implementations, the data sources may previous travel planned and executed (or possibly not executed)…”

Further support for the fact that Lopez teaches the management of an already booked trip can be found at col. 10, lns. 6-10 where Lopez teaches that in some implementations (as in the case where a user has already booked a flight and hotel) “the particular destination may be known, [so] the itinerary application 208 may refrain from making suggestion associated with transportation and/or lodging.”  Accordingly, Lopez teaches the management of itineraries “for a booked trip” (previous travel planned but not executed) as recited in amended claim 1.   
In addition, Applicant argues that Ly does not teach or suggest retrieving transaction data specifying a plurality of transactions for travel on the booked trip.  Examiner respectfully disagrees.  The majority of Ly’s disclosure is directed to teaching retrieving transaction data associated with a travel itinerary for a user.
Lastly, Applicant argues that Pfeil “describes the process of planning a potential booking rather than managing existing bookins[.]” (Remarks pg. 21)  Examiner respectfully disagrees.  Pfeil teaches that a “[s]cheduling module 304 monitors information related to calendar(s) 316 to identify, for example, travel events…Scheduling 306 determines scheduling information based on the calendar information (from calendars 316), which includes one or more travel events…” (Pfeil [0029].)  Therefore, Pfeil teaches monitoring scheduled travel events and then analyzes additional information as it becomes available to manage a booked itinerary. (Pfeil [0035].)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to
an abstract idea without significantly more.
Step 1
Claim 1 is directed to a method.
Claim 10 is directed to a system.
Claim 16 is directed to a computer program product
Step 2A Prong 1
Claim 1 & similar claims 10 & 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving [] for a booked trip,  instructions to generate an automated itinerary for a first account [] that manages a plurality of itineraries for a registered user and wherein the first account is associated with a second account maintained by an issuer that offers transaction account services; retrieving [] for the booked trip, transaction data from the second account, wherein the transaction data specifies a plurality of transactions for travel on the booked trip  associated with the second account; based at least in part on the transaction data and in real time with the plurality of transactions, generating [] the automated itinerary such that the automated itinerary describes a timeline for the booked trip.  The claims are directed to the abstract idea of generating an itinerary using transaction data which is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the additional elements of a processor; a tangible, non-transitory memory/a non-transitory, tangible computer readable 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEPE 2106.05(f).
Claim 2 and similar Claims 11 & 17
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
 Claim 4 and similar claims 12 & 18 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 4, 12, & 18 merely further narrow the abstract idea of Claims 1, 10, & 16. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claims 9 & 15 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 9 & 15 merely further narrows the abstract idea of claims 1 & 10. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claims 13 & 19 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 13, & 19 merely further narrow the abstract idea of 
Claim 14 & similar claim 20 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 14, & 20 merely further narrow the abstract idea of Claims 10, & 16. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 21-23 merely further narrow the abstract idea of the claims upon which they depend. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: 10,445,666 B1, hereinafter “Lopez,” in view of Pre-Grant Publication No.: US 2020/0111184 A1, hereinafter “Ly.”
(Currently Amended) Claim 1: Lopez teaches: 
receiving, by a processor, for a booked trip, instructions to generate an automated itinerary for a first account maintained by a travel interface that manages a plurality of itineraries for a registered user and, wherein the first account is associated with a second account maintained by an issuer that offers transaction account services; (Lopez col. 4, lns. 29-37, “The travel history 114 may include 
based at least in part on the transaction data and in real time with the plurality of transactions, generating, by the processor, the automated itinerary such that the automated itinerary describes a timeline for the booked trip. (Lopez col. 14, lns. 30-47, “At 418, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the suggestions (i.e., one or more locations, times at each location, transportation options, lodging options, and/ or activities) in the generated personalized itinerary…such an indication [] may be utilized as a further travel parameter input at 402, thus restarting the process 400 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from user 106 and/or inferred from data from the data sources 112. For instance, the transaction history data 118…”)

Lopez doesn’t explicitly teach the following; however, Ly teaches:
retrieving, by the processor, for the booked trip, transaction data from the second account, wherein the transaction data specifies a plurality of transactions for travel on the booked trip associated with the second account; and (Ly [0007], “receiving, with at least one processor, transaction data associated with a first transaction initiated by a user; determining, with at least one processor and based on the transaction data, that the first transaction is associated with a travel purchase; in response to determining that the first transaction is associated with a travel purchase, identifying, with at least one processor, itinerary information associated with a trip…”; See also [0009], [0054]-[0057], [0073])

 (Currently Amended) Claim 2: Lopez/Ly, as shown above, teaches all the limitations of claim 1.  Lopez further teaches: 
retrieving, by the processor, for the booked trip, at least one of travel system travel data or concierge travel data; and (Lopez Col. 5, lns. 32-55, “[T]he personalized itinerary 126 may be generated by, for example, analyzing data communicated by the user 106 to the itinerary provider 102…and/or analyzing data from the data sources 112 for the user 106…the itinerary data 128 may include preference data 132 input directly by the user 106 and/or gather from the data sources 112.”)
based at least in part on the travel system travel data or the concierge travel data and in real time with the retrieval of the travel system travel data or the concierge travel data, generating, by the processor, the automated itinerary such that the automated itinerary describes the timeline for the booked trip. (Lopez Col. 6, lns. 1-8, “The compiled itinerary data 128 may be used to generate one or more personalized itineraries 126 for the user 106. The personalized itinerary 126 may include various suggestions for travel, lodging, and/or selected activities, times for the travel and activities (which may be adjusted in advance or during the activity), and possibly alternative or contingency activities, among other possible content and information.”)
(Currently Amendede) Claim 3: 
receiving, by the processor, for the booked trip, a travel data input comprising a manual input of travel data; and (Lopez Col. 5, lns. 53-54, “In some implementations, the itinerary data 128 may include preference data 132 input directly by the user 106…”)
based at least in part on the travel data input and in real time with the retrieval of the travel data input, generating, by the processor, the automated itinerary such that the automated itinerary describes the timeline for the booked trip. (Lopez Col. 6, lns. 1-8, “The compiled itinerary data 128 may be used to generate one or more personalized itineraries 126 for the user 106. The personalized itinerary 126 may include various suggestions for travel, lodging, and/or selected activities, times for the travel and activities (which may be adjusted in advance or during the activity), and possibly alternative or contingency activities, among other possible content and information.”)
(Currently Amended) Claim 4: Lopez/Ly, as shown above, teaches all the limitations of claim 1.  Lopez further teaches:
receiving, by the processor, for the booked trip, an itinerary update event comprising instructions to update the automated itinerary;  (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the process 300 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from the user 106 and/or inferred from data from the data sources 112. For instance, the geolocation data 112 may provide an indication, via the data acquisition module 228, that the user 106 has remained at a first suggested activity longer than initially suggested. As a result, the itinerary creation module 214 may dynamically update the one or more suggested activities to account for the time delay at the first suggested activity.”)
based at least in part on the updated transaction data and in real time with the retrieval of the updated transaction data, updating, by the processor, the automated itinerary such that the automated itinerary describes and updated timeline for the booked trip.  (Lopez Col. 9, lns. 37-38) (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the process 300 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from the user 106 and/or inferred from data from the data sources 112. For instance, the geolocation data 112 may provide an indication, via the data acquisition module 228, that the user 106 has remained at a first suggested activity longer than initially suggested. As a result, the itinerary creation module 214 may dynamically update the one or more suggested activities to account for the time delay at the first suggested activity.”)

Lopez doesn’t explicitly teach the following: however, Ly teaches:
retrieving, by the processor, for the booked trip, updated transaction data from the second account, wherein the updated transaction data is associated with a second transaction for travel on the booked trip made after the first transaction for travel on the booked trip; (Ly [0007], “receiving, with at least one processor, transaction data associated with a first transaction initiated by a user; determining, with at least one processor and based on the transaction data, that the first transaction is associated with a travel purchase; in response to determining that the first transaction is associated with a travel purchase, identifying, with at least one processor, itinerary information associated with a trip…”; See also [0009], [0054]-[0057], [0073])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Ly could be performed by analyzing a second transaction 
Lopez teaches generating/managing an itinerary for a planned trip based on a plurality of data sources associated with the user.  Ly teaches receiving transaction data associated with a user’s travel purchases and a travel itinerary of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez with the teachings of Ly since there is a need in the art for portable financial device issuing institutions and/or transaction service providers to be able to determine when a user may travel and “generate recommendations for users based on predicted activity.” (Ly [0001])
 (Currently Amended) Claim 5: Lopez/Ly, as shown above, teaches all the limitations of claim 4.  Lopez further teaches: 
retrieving, by the processor, for the booked trip, at least one of updated travel system travel data or updated concierge travel data; and374822-4321-141611655.37500 / AXP-4158-US1 (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the process 300 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from the user 106 and/or inferred from data from the data sources 112. For instance, the geolocation data 112 may provide an indication, via the data acquisition module 228, that the user 106 has remained at a first suggested activity longer than initially suggested. As a result, the itinerary creation module 214 may dynamically update the one or more suggested activities to account for the time delay at the first suggested activity.”)

based at least in part on the updated travel system travel data or the updated concierge travel data and in real time with the retrieval of the updated travel data or the updated concierge travel data, updating, by the processor, the automated itinerary such that the automated itinerary describes an updated timeline for the booked trip. (Lopez col. 14, lns. 30-47, “At 418, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the suggestions (i.e., one or more locations, times at each location, transportation options, lodging options, and/ or activities) in the generated personalized itinerary…such an indication [] may be utilized as a further travel parameter input at 402, thus restarting the process 400 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from user 106 and/or inferred from data from the data sources 112. For instance, the transaction history data 118…”)
 (Currently Amended) Claim 6: Lopez/Ly, as shown above, teaches all the limitations of claim 4.  Lopez further teaches:
receiving, by the processor, for the booked trip, an updated travel data input comprising a second manual input of travel data; and (Lopez Col. 5, lns. 53-54, “In some implementations, the itinerary data 128 may include preference data 132 input directly by the user 106…”; See also Lopez Col. 11, ln. 66- Col. 12, ln. 13) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Lopez could be performed by analyzing a second manual input of travel data wherein the second manual input is different from the first manual input since there are a finite number of identified predictable transactions (i.e. number of inputs) to the recognized need (itinerary management) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
based at least in part on the updated travel input and in real time with the retrieval of the updated travel input, updating, by the processor, the automated itinerary such that the automated itinerary describes an updated timeline for the booked trip.  (Lopez Col. 6, lns. 1-8, “The compiled itinerary data 128 may be used to generate one or more personalized itineraries 126 for the user 106. The personalized itinerary 126 may include various suggestions for travel, lodging, and/or selected activities, times for the travel and activities (which may be adjusted in advance or during the activity), and possibly alternative or contingency activities, among other possible content and information.”; See Lopez col. 11, ln. 66 - col. 12, ln. 5)
(Currently Amended) Claim 7: Lopez/Ly, as shown above, teaches all the limitations of claim 1. Lopez also teaches:
receiving, by the processor, for the booked trip, a user content submission, wherein the user content submission comprises at least one of an image or a user comment; (Lopez col. 10, lns. 30-46, “At 304, the travel preference module 210 may access data associated with previous behavior of the user 106…the data associated with previous behavior of the user 106…may be acquired from data sources 112 and/or received as direct inputs from the user 106…the previous behavior may include data other than travel data such as…annotations/comments in an eBook, item rating/review, social media data, and so forth. “)
based at least in part on the user content submission and in real time with the retrieval of the user content submission, updating, by the processor, the automated itinerary such that the automated itinerary describes an updated timeline for the booked trip. (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the 
(Previously Presented) Claim 9: Lopez/Ly, as shown above, teaches all the limitations of claim 1. Lopez further teaches:
comparing, by the processor, the automated itinerary to a second automated itinerary; (Lopez Col. 10, lns. 59-62, “For instance, the user similarity module 212 compares the previous behavior data of the user 106 to the previous behavior data of the other user 108 to determine which of the other users 108 may be similar to the user 106.”)
generating, by the processor, a profile score based on the comparing; and (Lopez Col. 11, lns. 1-6, “The user similarity module 212 may rank and weight the determined similarities between the user 106 and the other user(s) 108, if needed. In some implementations, the user similarity module 212 may account for similarity strength or a number of similarities to determine which other users 108 may be more similar to the user 106.”)
generating, by the processor, a suggested travel itinerary based on the profile score. (Lopez Col. 11, lns. 7-14, “At 308, the activity suggestion module 238 of the itinerary creation module 214 may suggest one or more activities to the user 106 based at least on the travel parameter inputs received at 302 and the similar other users 108 determined at 306. For instance, the activity suggestion module 238 may suggest one or more activities undertaken by the similar other user(s) 108 while the other user(s) 108 traveled at the particular destination.”)
(Currently Amended) Claim 10: Lopez, as shown, teaches a system comprising:
a processor; (Lopez col. 6, lns. 18-23) 
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instruction stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: (Lopez col. 6, lns. 18-23)
receiving, by the processor, for a booked trip, instructions to generate an automated itinerary for a first account maintained by a travel interface that manages a plurality of itineraries for a registered user and, wherein the first account is associated with a second account maintained by an issuer that offers transaction account services; (Lopez col. 4, lns. 29-37, “The travel history 114 may include information that is stored by, or that is supplemental to, the itinerary provider 102 about previous travel actions of the user 106 and/or the other users 108. The previous travel actions may include data about previous travel planned and executed (or possibly not executed)…”; See also col. 9, lns. 19-20; col. 2, lns. 21-31; lns. 43-45)
based at least in part on the transaction data and in real time with the plurality of transactions, generating, by the processor, the automated itinerary such that the automated itinerary describes a timeline for the booked trip. (Lopez col. 14, lns. 30-47, “At 418, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the suggestions (i.e., one or more locations, times at each location, transportation options, lodging options, and/ or activities) in the generated personalized itinerary…such an indication [] may be utilized as a further travel parameter input at 402, thus restarting the process 400 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from user 106 and/or inferred from data from the data sources 112. For instance, the transaction history data 118…”)

Lopez doesn’t explicitly teach the following; however, Ly teaches:
retrieving, by the processor, for the booked trip, transaction data from the second account, wherein the transaction data specifies a plurality of transactions for travel on the booked trip associated with the second account; and (Ly [0007], “receiving, with at least one processor, transaction data associated with a first transaction initiated by a user; determining, with at least one processor and based on the transaction data, that the first transaction is associated with a travel purchase; in response 
Lopez teaches generating/managing an itinerary for a planned trip based on a plurality of data sources associated with the user.  Ly teaches receiving transaction data associated with a user’s travel purchases and a travel itinerary of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez with the teachings of Ly since there is a need in the art for portable financial device issuing institutions and/or transaction service providers to be able to determine when a user may travel and “generate recommendations for users based on predicted activity.” (Ly [0001])
 (Currently Amended) Claim 11: Lopez/Ly, as shown above, teaches all the limitations of claim 10.  Lopez further teaches: 
retrieving, by the processor, at least one of travel system travel data, concierge travel data, or a travel data input; (Lopez Col. 5, lns. 32-55, “[T]he personalized itinerary 126 may be generated by, for example, analyzing data communicated by the user 106 to the itinerary provider 102…and/or analyzing data from the data sources 112 for the user 106…the itinerary data 128 may include preference data 132 input directly by the user 106 and/or gather from the data sources 112.”)
based at least in part on the travel system travel data, concierge travel data, or the travel data input and in real time with the retrieval of the travel system travel data, the concierge travel data, or the travel data input, generating, by the processor, the automated itinerary such that the automated itinerary describes the timeline for the booked trip. (Lopez Col. 6, lns. 1-8, “The compiled itinerary data 128 may be used to generate one or more personalized itineraries 126 for the user 106. The personalized itinerary 126 may include various suggestions for travel, lodging, and/or selected activities, times for the travel and activities (which may be adjusted in advance or during the activity), and possibly alternative or contingency activities, among other possible content and information.”)
(Currently Amended) Claim 12: Lopez/Ly, as shown above, teaches all the limitations of claim 10.  Lopez further teaches:
receiving, by the processor, for the booked trip, an itinerary update event comprising instructions to update the automated itinerary;  (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the process 300 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from the user 106 and/or inferred from data from the data sources 112. For instance, the geolocation data 112 may provide an indication, via the data acquisition module 228, that the user 106 has remained at a first suggested activity longer than initially suggested. As a result, the itinerary creation module 214 may dynamically update the one or more suggested activities to account for the time delay at the first suggested activity.”)
based at least in part on the updated transaction data and in real time with the retrieval of the updated transaction data, updating, by the processor, the automated itinerary such that the automated itinerary describes and updated timeline for the booked trip.  (Lopez Col. 9, lns. 37-38) (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the process 300 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from the user 106 and/or inferred from data from the data sources 112. For instance, the geolocation data 112 may provide an indication, via the data acquisition module 228, that the user 106 has remained at a first suggested activity longer than initially 

Lopez doesn’t explicitly teach the following: however, Ly teaches:
retrieving, by the processor, for the booked trip, updated transaction data from the second account, wherein the updated transaction data is associated with a second transaction for travel on the booked trip made after the first transaction for travel on the booked trip; (Ly [0007], “receiving, with at least one processor, transaction data associated with a first transaction initiated by a user; determining, with at least one processor and based on the transaction data, that the first transaction is associated with a travel purchase; in response to determining that the first transaction is associated with a travel purchase, identifying, with at least one processor, itinerary information associated with a trip…”; See also [0009], [0054]-[0057], [0073])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Ly could be performed by analyzing a second transaction after a first transaction wherein the second transaction is different from the first transaction since there are a finite number of identified predictable transactions (i.e. number of transactions related to a trip) to the recognized need (itinerary management) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 

Lopez teaches generating/managing an itinerary for a planned trip based on a plurality of data sources associated with the user.  Ly teaches receiving transaction data associated with a user’s travel purchases and a travel itinerary of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez with the teachings of Ly since there is a need in the art for portable financial device issuing institutions and/or 
(Currently Amended) Claim 13: Lopez/Ly, as shown above, teaches all the limitations of claim 12.  Lopez further teaches: 
retrieving, by the processor, for the booked trip, at least one of updated travel system travel data, updated concierge travel data, or an updated travel data input;374822-4321-141611655.37500 / AXP-4158-US1 (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the process 300 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from the user 106 and/or inferred from data from the data sources 112. For instance, the geolocation data 112 may provide an indication, via the data acquisition module 228, that the user 106 has remained at a first suggested activity longer than initially suggested. As a result, the itinerary creation module 214 may dynamically update the one or more suggested activities to account for the time delay at the first suggested activity.”)
based at least in part on the updated travel system travel data, the updated concierge travel data, or the updated travel data input and in real time with the retrieval of the updated travel data, the updated concierge travel data, or the updated travel data input, updating, by the processor, the automated itinerary such that the automated itinerary describes an updated timeline for the booked trip. (Lopez col. 14, lns. 30-47, “At 418, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the suggestions (i.e., one or more locations, times at each location, transportation options, lodging options, and/ or activities) in the generated personalized itinerary…such an indication [] may be utilized as a further travel parameter input at 402, thus restarting the process 400 for generating a personalized itinerary for the user 106. In some implementations, the 
 (Previously Presented) Claim 15: Lopez/Ly, as shown above, teaches all the limitations of claim 10. Lopez further teaches:
comparing, by the processor, the automated itinerary to a second automated itinerary; (Lopez Col. 10, lns. 59-62, “For instance, the user similarity module 212 compares the previous behavior data of the user 106 to the previous behavior data of the other user 108 to determine which of the other users 108 may be similar to the user 106.”)
generating, by the processor, a profile score based on the comparing; and (Lopez Col. 11, lns. 1-6, “The user similarity module 212 may rank and weight the determined similarities between the user 106 and the other user(s) 108, if needed. In some implementations, the user similarity module 212 may account for similarity strength or a number of similarities to determine which other users 108 may be more similar to the user 106.”)
generating, by the processor, a suggested travel itinerary based on the profile score. (Lopez Col. 11, lns. 7-14, “At 308, the activity suggestion module 238 of the itinerary creation module 214 may suggest one or more activities to the user 106 based at least on the travel parameter inputs received at 302 and the similar other users 108 determined at 306. For instance, the activity suggestion module 238 may suggest one or more activities undertaken by the similar other user(s) 108 while the other user(s) 108 traveled at the particular destination.”)
(Currently Amended) Claim 16: Lopez, as shown, teaches: 
an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer based system to perform operations comprising: (Lopez col. 6, lns. 18-23)
receiving, by the computer-based system, for a booked trip, instructions to generate an automated itinerary for a first account maintained by a travel interface that manages a plurality of itineraries for a registered user and, wherein the first account is associated with a second account maintained by an issuer that offers transaction account services; (Lopez col. 4, lns. 29-37, “The travel history 114 may include information that is stored by, or that is supplemental to, the itinerary provider 102 about previous travel actions of the user 106 and/or the other users 108. The previous travel actions may include data about previous travel planned and executed (or possibly not executed)…”; See also col. 9, lns. 19-20; col. 2, lns. 21-31; lns. 43-45)
based at least in part on the transaction data and in real time with the plurality of transactions, generating, by the computer-based system, the automated itinerary for the booked trip, wherein the automated itinerary such that the automated itinerary describes a timeline for the booked trip. (Lopez col. 14, lns. 30-47, “At 418, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the suggestions (i.e., one or more locations, times at each location, transportation options, lodging options, and/ or activities) in the generated personalized itinerary…such an indication [] may be utilized as a further travel parameter input at 402, thus restarting the process 400 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from user 106 and/or inferred from data from the data sources 112. For instance, the transaction history data 118…”)

Lopez doesn’t explicitly teach the following; however, Ly teaches:
retrieving, by the computer-based system, for the booked trip, transaction data from the second account, wherein the transaction data specifies a plurality of transactions for travel on the booked trip associated with the second account; and (Ly [0007], “receiving, with at least one processor, transaction data associated with a first transaction initiated by a user; determining, with at least one 
Lopez teaches generating/managing an itinerary for a planned trip based on a plurality of data sources associated with the user.  Ly teaches receiving transaction data associated with a user’s travel purchases and a travel itinerary of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez with the teachings of Ly since there is a need in the art for portable financial device issuing institutions and/or transaction service providers to be able to determine when a user may travel and “generate recommendations for users based on predicted activity.” (Ly [0001])
 (Currently Amended) Claim 17: Lopez/Ly, as shown above, teaches all the limitations of claim 16.  Lopez further teaches: 
retrieving, by the computer-based system, for the booked trip, at least one of travel system travel data, concierge travel data, or a travel data input; (Lopez Col. 5, lns. 32-55, “[T]he personalized itinerary 126 may be generated by, for example, analyzing data communicated by the user 106 to the itinerary provider 102…and/or analyzing data from the data sources 112 for the user 106…the itinerary data 128 may include preference data 132 input directly by the user 106 and/or gather from the data sources 112.”)
based at least in part on the travel system travel data, concierge travel data, or the travel data input and in real time with the retrieval of the travel system travel data, the concierge travel data, or the travel data input, generating, by the computer-based system, the automated itinerary such that the automated itinerary describes a timeline for the booked trip. (Lopez Col. 6, lns. 1-8, “The compiled itinerary data 128 may be used to generate one or more personalized itineraries 126 for the user 106. The 
(Currently Amended) Claim 18: Lopez/Ly, as shown above, teaches all the limitations of claim 16.  Lopez further teaches:
receiving, by the computer-based system, for the booked trip, an itinerary update event comprising instructions to update the automated itinerary;  (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the process 300 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from the user 106 and/or inferred from data from the data sources 112. For instance, the geolocation data 112 may provide an indication, via the data acquisition module 228, that the user 106 has remained at a first suggested activity longer than initially suggested. As a result, the itinerary creation module 214 may dynamically update the one or more suggested activities to account for the time delay at the first suggested activity.”)
based at least in part on the updated transaction data and in real time with the retrieval of the updated transaction data, updating, by the computer-based system, the automated itinerary such that the automated itinerary describes and updated timeline for the booked trip.  (Lopez Col. 9, lns. 37-38) (Lopez col. 11, ln. 66 – col. 12, ln. 14, “At 312, the itinerary application 208 may receive an indication, via communications module 220, to alter one or more of the activity suggestion in the personalized itinerary. In some implementations, such an indication, if received, may be utilized as further travel parameter inputs at 302, thus restarting the process 300 for generating a personalized itinerary for the user 106. In some implementations, the indication may be received from the user 106 and/or inferred 

Lopez doesn’t explicitly teach the following: however, Ly teaches:
retrieving, by the computer-based system, for the booked trip, updated transaction data from the second account, wherein the updated transaction data is associated with a second transaction made after the travel-based transaction; (Ly [0007], “receiving, with at least one processor, transaction data associated with a first transaction initiated by a user; determining, with at least one processor and based on the transaction data, that the first transaction is associated with a travel purchase; in response to determining that the first transaction is associated with a travel purchase, identifying, with at least one processor, itinerary information associated with a trip…”; See also [0009], [0054]-[0057], [0073])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Ly could be performed by analyzing a second transaction after a first transaction wherein the second transaction is different from the first transaction since there are a finite number of identified predictable transactions (i.e. number of transactions related to a trip) to the recognized need (itinerary management) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
Lopez teaches generating/managing an itinerary for a planned trip based on a plurality of data sources associated with the user.  Ly teaches receiving transaction data associated with a user’s travel purchases and a travel itinerary of a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez with the teachings of Ly since there is a need in the art for portable financial device issuing institutions and/or 
(Currently Amended) Claim 19: Lopez/Ly, as shown above, teaches all the limitations of claim 18.  Lopez further teaches: 
retrieving, by the computer-based system, for the booked trip, at least one of updated travel system travel data, updated concierge travel data, or an updated travel data input; (Lopez Col. 5, lns. 32-55, “[T]he personalized itinerary 126 may be generated by, for example, analyzing data communicated by the user 106 to the itinerary provider 102…and/or analyzing data from the data sources 112 for the user 106…the itinerary data 128 may include preference data 132 input directly by the user 106 and/or gather from the data sources 112.”)
based at least in part on the updated travel system travel data, the updated concierge travel data, or the updated travel data and in real time with updated travel system travel data, the updated concierge travel data, or the updated travel data input, updating, by the computer-based system, the automated itinerary such that the automated itinerary describes an updated timeline for the booked trip. (Lopez Col. 6, lns. 1-8, “The compiled itinerary data 128 may be used to generate one or more personalized itineraries 126 for the user 106. The personalized itinerary 126 may include various suggestions for travel, lodging, and/or selected activities, times for the travel and activities (which may be adjusted in advance or during the activity), and possibly alternative or contingency activities, among other possible content and information.”)
Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez/Ly in view of Pre-Grant Publication No.: US 2019/0347583 A1, hereinafter “Pfeil.”
 (Previously Presented) Claim 21:
receiving, by the processor, the transaction data associated with the travel-based transaction, wherein the transaction data is separated from non-related transaction data maintained by the issuer system that offers transaction account services; (Pfeil [0026]-[0027])
storing, by the processor, the transaction data in a database, wherein the database organizes the transaction data into a plurality of categories for managing itineraries. (Pfeil [0028], “Preferences module 304 compiles the information from both travel behavior 312 and non-travel behavior 314 and determines a set of travel preferences.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly with the teachings of Pfeil since “travel itineraries are often customizable in proportion to an amount of time and effort expended by the traveler to manually provide inputs, select options, and so on. However, many travel itineraries fail to capture or satisfy traveler preferences due to the onerous and time-consuming nature to manually provide input, filter relevant travel services, evaluate numerous options, and the like. In addition, some traveler preferences may be subtle and/or difficult to directly solicit from customers. However, adoption of modem technology in everyday life provides new opportunities to obtain insights regarding such subtle consumer preferences. Therefore, there is a need in the art to improve travel experiences, identify customer preferences, and customize travel itineraries.” (Pfeil [0003])
(Previously Presented) Claim 22:  Lopez/Ly/Pfeil, as shown above, teaches all the limitations of claim 21.  Lopez/Ly doesn’t explicitly teach the following; however, Pfeil teaches:
querying, by the processor, the database to retrieve the transaction data based upon the plurality of categories for managing itineraries; Atty. Dkt. No. 4646.0630000-10-Mikhail R. BADUAReply to Office Action of April 27, 2021Application No. 16/502,390(Pfeil [0028])
generating, by the processor, the automated itinerary based upon the plurality of categories for managing itineraries. (Pfeil [0030])

Claims 8, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez/Ly in view of Pre-grant Publication No.: US 2013/0317893 A1, hereinafter “Nelson.”
 (Previously Presented) Claim 8: Lopez/Ly, as shown above, teaches all the limitations of claim 1. Lopez/Ly doesn’t explicitly teach the following; however, Nelson teaches:
receiving, by the processor, an expense reimbursement request, wherein the expense reimbursement request comprises a reimbursement value based on the transaction data and a second user; (Nelson [0054])
transmitting, by the processor, the expense reimbursement request to the second user. (Nelson [0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly/Pfeil with the teachings of Nelson because what is needed is a method for coordinating participation in, and payment for, events. In particular, the invention allows a person to initiate a group event and collect contribution from participants without exposing themselves to a full cost. (Nelson [0002]) 
(Previously Presented) Claim 14 and similar claim 20: Lopez/Ly, as shown above, teaches all the limitations of claims 10 & 16.  Lopez/Ly doesn’t explicitly teach the following; however, Nelson teaches:
receiving, by the processor, an automated itinerary interaction request, wherein the automated itinerary interaction request comprises at least one of a user content submission or an expense reimbursement request; and (Nelson [0054])
updating, by the processor, the automated itinerary based on the user content submission or the expense reimbursement request. (Nelson [0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly with the teachings of Nelson because what is needed is a method for coordinating participation in, and payment for, events. In particular, the invention allows a person to initiate a group event and collect contribution from participants without exposing themselves to a full cost. (Nelson [0002])
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez/Ly in view of Pre-grant Publication No.: US 2017/0061428 A1, hereinafter “Prabhu.”
(Currently Amended) Claim 23: Lopez/Ly, as shown above, teaches all the limitations of claim 1.  Lopez/Ly doesn’t explicitly teach the following; however, Prabhu teaches:
generating, by the processor, the first account; (Prabhu [0049])
receiving, by the processor, a request to link the first account to the second account; (Prabhu [0049])
transmitting, by the processor, a request to the issuer to grant access to the second account; (Putnam [0050])
receiving, by the processor, an input from the registered user comprising the issuer system user identifier associated with the second account; (Prabhu [0049])
linking, by the processor, the first account to the second account. (Prabhu [0051])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E FRUNZI/               Examiner, Art Unit 3688                                                                                                                                                                                         
	1/28/22